FILED
                            NOT FOR PUBLICATION                               JAN 21 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30040

               Plaintiff - Appellee,              D.C. No. 1:09-cr-00076-RFC

  v.
                                                  MEMORANDUM *
JOSHUA P. SCARBOROUGH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Joshua P. Scarborough appeals the 60-month sentence imposed following

his guilty-plea convictions for theft of firearms from a federal licensee in violation

of 18 U.S.C. §§ 922(u), 2. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Scarborough contends that his sentence is substantively unreasonable. The

record reflects that the 60-month sentence is substantively reasonable in light of

the totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a).

See Gall v. United States, 552 U.S. 38, 51-52 (2007); see also United States v.

Orlando, 553 F.3d 1235, 1239 (9th Cir. 2009) (upholding upward variance where

the district court found the guideline sentence insufficient to provide the necessary

deterrence, to address the need for the defendant to learn respect for the law, and to

reflect the nature of the defendant’s criminal history).

      AFFIRMED.




                                           2                                    10-30040